DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/1/2022 has been entered.
Response to Amendment
In response to the office action from 2/7/2022, the applicant has submitted a request for continued examination, filed 5/1/2022, amending claims 1, 8, while arguing to traverse the prior art rejections. Applicant’s arguments have been fully considered and have been determined persuasive. Therefore claims 1-19 are allowable over prior art of record for the below provided reasons for allowance.
EXAMINER’S AMENDMENT
The examiner has changed the title of the invention to “LIP LANGUAGE RECOGNITION METHOD AND MOBILE TERMINAL USING SOUND AND SILENT MODES”, so as to be more descriptive of the invention.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with the attorney on file, Mr. Feng Ma on 6/24/2022.

Amend the abstract:

A lip language recognition method, applied to a mobile terminal having a sound mode and a silent mode, includes: training a deep neural network in the sound mode; collecting a user's lip images in the silent mode; and identifying content corresponding to the user’s lip images with the deep neural network trained in the sound mode. The method further includes: switching from the sound mode to the silent mode when a privacy need of the user arises.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The independent claims 1 and 8 teach a mobile terminal method and apparatus respectively that possesses both a sound as well as a silent mode capabilities. Therefore, upon collection of a user’s lip images in silent mode, it can identify content such as at least one key phrase corresponding to an associated function of the mobile terminal corresponding to the user’s lip images using deep neural network trained in the sound mode. This dual mode enables a user to switch from the sound to silent mode should a privacy need arise.
Prior art of record MIYAMOTO (US 2020/0106884) does teach in ¶ 0103: “mouth area recognition unit 42 detects a motion of the mouth of the user on the basis of the image of the user 5 output” “and generates words uttered” (identifying content) “by the user 5 as lip synchronization” “lip sync” (based on “mouth” and/or “lip” “image”) “utilizing machine learning” (using a deep neural network). MIYAMOTO however does not teach training its “machine learning” in the “sound mode”.
Prasad et al. (US Patent 5,680,481) does teach in Col. 2 lines 38-40: “using a time delay neural network” (training a deep neural network) “visual speech recognition system in conjunction with the acoustic speech recognition system” (in the sound mode using “acoustic” features)). In so doing Prasad et al. does use “speech features such as lower and upper lip” “Time derivatives are estimated by pixel position” (Abstract last 8 lines). Prasad et al. though do not specifically teach the “content” they recognize to correspond  to a “key phrase corresponding to an associated function performed by the mobile terminal”.
MADHVANATH (US 2012/0075184) does teach in ¶ 0009 sentence 2: “embodiments propose using silent speech” “lip movement” (using lip images since it is “camera-based lip reading” (¶ 0020 last 2 lines)) “in a multimodal command scenario, where silent speech may act as one of the commands to a computer system” (to recognize a “command” (i.e., key phrase: ¶ 0033 lines 5-6: “wherein a user may just mouth the command word(s) without actually speaking them”), which is associated with a function corresponding to the “computer system”. MADHVANATH though does not teach this “command” could start a silent mode.
LEE et al. (US 2014/0043498) does teach in ¶ 0051 1st column, last 9 lines: “lips” “can be detected for its movement” (user’s lip movement detected without any associated voice) “between images to determine whether to activate the power saving mode” (to start a silent mode by e.g. turning off of the device’s “microphone” (¶ 0030 line 8), because according to ¶ 0060 lines 10+: “a mode change may include” “stopping a currently activated function” (e.g. stopping audio input by the “microphone”).
All these references whether alone or in combination however do not teach switching from sound to silent mode when a privacy need of the user arises.
Although Ross et al. (US 2018/0157333) ¶ 0040 lines 7+ teach: “displaying, to users engaged in a privacy mode” “mouth movements performed by the user”, however Ross et al. is basically a “VIRTUAL REALITY” device, and does not provide the option of recognizing spoken words and therefore is not a device that can switch from a sound to a silent mode.
Further search did not produce any prior art teaching this phenomenon, therefore claims 1 and 8 became allowable. Claims 2-7 (dependent on claim 1), and 9-19 (dependent on claim 8), further limit the scope of their respective allowed parent claims and are thus allowable under similar rationale as their respective parent claims.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZAD KAZEMINEZHAD whose telephone number is (571)270-5860. The examiner can normally be reached 10:30 am to 11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL C WASHBURN can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Farzad Kazeminezhad/
Art Unit 2657
June 23rd 2022.